 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    ARBONNE INTERNATIONAL, LLC,                             Case No. 2:18-cv-01378-JCM-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      NAYAT SEMERCIYAN, et al.,
10
                                         Defendant.
11

12          This matter is before the Court on Plaintiff’s Motion to Remove Eric D. Walther, Esq. from
13   CM/ECF Service List (ECF No. 9), filed on November 6, 2018. Counsel for Plaintiff requests that
14   Eric D. Walther, Esq. be removed as attorney of record for Plaintiff. The Court finds that counsel
15   has provided good cause to justify granting his withdrawal. Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff’s Motion to Remove Eric D. Walther, Esq.
17   from CM/ECF Service List (ECF No. 9) is granted.
18          IT IS FURTHER ORDERED that the Clerk of the Court shall remove Eric D. Walther,
19   Esq. from the CM/ECF service list in this case.
20          Dated this 7th day of November, 2018.
21

22
                                                             GEORGE FOLEY, JR.
23                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         1
